- Midland National Life Insurance Company Vector Variable Annuity Vector II Variable Annuity Flexible Premium Deferred Variable Annuity issued by: Midland National Life Insurance Company through the Midland National Life Separate Account C Supplement dated July 2, 2009, to Prospectuses Dated May 1, 2009 previously supplemented on May 18, 2009. This supplement will alter the prospectuses listed above in the following manner: Due to technical difficulties the Chariot Absolute Return Currency Portfolio will be available on or about July 15, 2009.
